           Case 1:16-mc-00405-ALC Document 162 Filed 01/27/21 Page 1 of 2




 UNITED STATES DISTRICT COURT                                                                1/27/2021
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 KEITH STANSELL ET AL.,                                                :
                                                                       :
                                             Plaintiffs,               :
                                                                       :   16-MC-405 (ALC)
                  -against-                                            :
                                                                       :   ORDER
 REVOLUTIONARY ARMED FORCES OF                                         :
 COLOMBIA (FARC) ET AL.,                                               :
                                                                       :
                                             Defendants.               :
                                                                       :
 ---------------------------------------------------------------------
                                                                       x
 ANDREW L. CARTER, JR., District Judge:

          The Court is in receipt of Mr. Caballero’s letters dated January 14 and January 18, 2021,

 ECF Nos. 134, 140, and Plaintiffs’ response dated January 20, 2021, ECF No. 153. The Court is

 also in receipt of Mr. Caballero’s letter dated January 25, 2021. ECF No. 156. Upon review of

 the submissions, Mr. Caballero is hereby GRANTED leave to intervene to challenge existing

 writs sought by Plaintiffs in this Court as of the date of this Order. However, Mr. Caballero may

 not seek to intervene to challenge the writs sought by Plaintiffs as to Sumitomo Mitsui Banking

 Corporation (“SMBC”) and Interactive Brokers, LLC. Mr. Caballero shall file a consolidated

 motion to intervene by no later than February 4, 2021. Plaintiffs shall file an opposition brief

 by no later than February 18, 2021. Mr. Caballero may file a response by no later than February

 25, 2021. This replaces the schedule previously issued. ECF No. 129.

          Mr. Caballero’s motion to intervene to challenge the writ sought as to SMBC is moot

 given that SMBC seeks interpleader and will join Mr. Caballero. ECF No. 154, 157.

          Mr. Caballero has informed this Court that on January 14, 2021 Judge Chatigny issued a

 Turnover Order as to Interactive Brokers, LLC in favor of Mr. Caballero. Caballero v. Fuerzas

 Armadas Revolucionarias De Colombia, No. 3:20-cv-1939, ECF No. 53 (D. Conn. Jan. 14,
          Case 1:16-mc-00405-ALC Document 162 Filed 01/27/21 Page 2 of 2




2021). Furthermore, on January 25, 2021, Interactive Brokers, LLC filed a Notice and Claim for

Determination of Disputed Property requesting a hearing for a determination of the competing

claimed interests in the Blocked Assets held by Interactive Brokers, LLC, specifically between

the Stansell/Pescatore Plaintiffs and Mr. Caballero. No. 3:20-cv-1939, ECF No. 59 (D. Conn.

Jan. 25, 2021).

         Because the District of Connecticut has, and has exercised, jurisdiction over these assets

and Interactive Brokers, LLC has requested the Court to conduct “a single proceeding to

adjudicate the disputed claims,” id., and in the interest of judicial economy and to avoid

duplicative and/or conflicting orders, this Court declines to rule on the turnover motion related to

those assets.

         The Clerk of Court is directed to terminate ECF No. 136.



SO ORDERED.

Dated:            January 27, 2021
                  New York, New York
                                               ____________________________________
                                                     ANDREW L. CARTER, JR.
                                                     United States District Judge
